Advisory Action Before the Filing of an Appeal Brief

Box 3:
The after-final amendment (AFA) filed on June 2, 2022 is not entered into consideration, because the amendment to claim 1 changes the scope of the claimed invention such that it requires further search and consideration.  Specifically, claim 1 amendment “the at least one silicon gum comprises a high weight average molecular weight phenyl based polymer, and has a weight average molecular weight (Mw) in a range of from about 150,000 to about 2,000,000” changes the scope of the claimed invention, which requires further search and consideration. 


Box 12:
Applicant’s arguments submitted in the AFA are not found persuasive because the arguments rely on the amendment that requires further search and consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 8, 2022